Oo CO ST DB Wn FP WO NNO

NO po KN KN DO KD Nw wm eet
Nn On FP WS NO KF TD CO BH NT DB OH FP W] HO —& &

Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 1 of 8

THE HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, ) No. CR 18-0092-RAJ
)
Plaintiff, )
) DEFENSE AMENDED SUPPLEMENTAL
V. ) EXHIBITS IN SUPPORT OF DEFENSE
) MOTION TO COMPEL PRETRIAL
) INTERVIEWS OF CASCADE CAPITAL
) GROUP GOVERNMENT WITNESSES
)
)

BERNARD ROSS HANSEN,

Defendant.

 

 

 

Attached to this Amended Supplemental Exhibit are the government’s July 3, 2019 and
August 9, 2019, expert disclosure notices, which were inadvertently not filed with the
Supplemental Exhibits in Support of Defense Motion to Compel Pretrial Interview of Cascade
Capital Group Government Witnesses, filed on October 7, 2019, dkt. 125.

DATED this 7" day of October, 2019.

Respectfully submitted,

s/ Jennifer E. Wellman

s/ Dennis Carrol

s/ Andrew Kennedy

Attorneys for Bernard Ross Hansen

DEFENSE AMENDED SUPPLEMENTAL FEDERAL PUBLIC DEFENDER
EXHIBITS IN SUPPORT OF DEFENSE 1601 Fifth Avenue, Suite 700
MOTION TO COMPEL PRETRIAL Seattle, Washington 98101
INTERVIEWS (206) 553-1100

(Bernard Hansen; CR18-92RAJ) -1

 
oo Oe SI Dn Se W NY

DO NO DH BH HN DN DN rm Ss st
DN mA FSF WO HBO —§&§ COD OBO A NDA DH FF WD DY YF O&O

 

 

Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 2 of 8

CERTIFICATE OF SERVICE
I certify that on October 7, 2019, I electronically filed the foregoing document with the
Clerk of the Court using the CM/ECF system, which will send notification of filing to all

parties of record.

/s/ Barbara Hughes

Paralegal
DEFENSE AMENDED SUPPLEMENTAL FEDERAL PUBLIC DEFENDER
EXHIBITS IN SUPPORT OF DEFENSE 1601 Fifth Avenue, Suite 700
MOTION TO COMPEL PRETRIAL Seattle, Washington 98101
INTERVIEWS (206) 553-1100

(Bernard Hansen, CR18-92RAJ)  -2

 
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 3 of 8

U.S. Department of Justice

United States Attorney
Western District of Washington

 

 

Please reply to: . 700 Stewart Street, Suite 5220 Tel: (206) 553-7970

Brian Werner Seattle WA, 98101-1271 Fax: (206) 553-2502
Assistant United States Attorney www.usdoj.gov/usao/waw

Direct Line: (206) 553-2389

July 3, 2019

Via E-Mail

Jennifer Wellman/Dennis Carroll
Attorneys for Bernard Ross Hansen
Federal Public Defenders’ Office
1601 Fifth Avenue, Suite 700
Seattle, Washington 98101

Michael G, Martin
Attorney for Diane Renee Erdm:
Siderius Lonergan & Martin LLP
500 Union Street, Suite 847
Seattle, Washington 98101

Re:  U-S. v. Bernard Ross Hansen, et al., CR18-92RAJ, USDC, WAWD
Dear Counsel:

This letter is written pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G) and the
Order Setting Revised Case Schedule (Dkt. #83) to advise you that the government may call the
following witness(es):

FBI Forensic Examiner John Powers. Mr. Powers examined the Defendants’ former
Northwest Territorial Mint (NWTM) computers. He extracted various emails and related
documents. Mr. Powers prepared a report at FBI_000222-223. Mr. Powers also produced an
ETK report that was produced to you as “FBI 2 Report” on April 27, 2018: These emails were
re-produced in Bates-stamped format as EMAILS_000001-197 on November 13, 2018. If the
parties do not reach a stipulation regarding the location, history, and authenticity of those files,
Mr. Powers may testify about the procedures for forensic analysis generally and his work on this
case as described above and in the relevant reports. Mr. Powers’ CV is attached.

Other witnesses. The government believes that the following witnesses are fact
witnesses rather than expert witnesses as contemplated by the Rules. However, in an abundance
of caution, the government has included the following witnesses in this disclosure.

FBI Forensic Accountant Gwynne Laurente. Ms. Laurente has examined the NWTM
bank accounts and the NWTM accounting data (e.g, Epicor and E2) that has been produced in
this case. Ms. Laurente may testify about the structure of the NWTM bank accounts, including
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 4 of 8

Jennifer Wellman/Dennis Carroll/Michael Martin
Page 2
July 3, 2019

the deposits into and payments from those bank accounts. More specifically, she may testify as
to how the deposits into those accounts were used, including for raw materials, advertising
expenses, legal expenses, business expansion, owner’s draws, personal credit card payments, or
other relevant matters. Ms. Laurente may testify that bullion customer payments were not used
to purchase that specific bullion customer’s product, but rather used for past bullion orders or
other company or personal expenses. Ms. Laurente may testify about the lack of financial
statements or other financial controls at NWTM and, based on her training and experience, why
it is important to have those controls. Ms. Laurente may also testify that smaller bullion orders
were filled more quickly than larger bullion orders. She may further testify as to the length of
time it took to fulfill bullion orders and how that period changed over time, and that by 2015, the
time to fulfill orders was generally in excess of ten weeks. Ms. Laurente may further testify as to
how many bullion orders were never fulfilled.

Ms. Laurente’s testimony is based on her training and experience, and her review of the
discovery in this case, specifically, NWTM bank account records, NWTM accounting (Epicor
and E2) records, and records prepared in connection with the Trustee’s work in this case. Ms.
Laurente’s resume is attached.

Individuals who worked for the Bankruptcy Trustee. The government may call one
or more individuals who performed work on behalf of the Bankruptcy Trustee on the NWTM
matter. Presently, the government believes it may call one or more of the following: Mark
Calvert, Jessica Gilmore, Tod McDonald, Jody Quick, and/or Christine Unwin. These witnesses
would testify about their work in connection with the NWTM Trustee matter. Again, the
government believes that these witnesses are fact witnesses, not expert witnesses as
contemplated by the Rules. However, in an abundance of caution, the government has included |
disclosures as to the below witnesses. These disclosures are not intended to, and do not, limit the
testimony of these witnesses or any other witnesses who performed work for the Trustee, as to
other relevant factual matters.

Mark Calvert. As you know, Mr. Calvert is the Court-appointed Bankruptcy Trustee for
NWTM. Mr. Calvert may testify generally about his work as the Trustee and the poor financial
condition (and low cash balance) of NWTM prior to entering bankruptcy. Mr. Calvert may
testify about the NWTM accounting systems, including any accounting records or reports, and
NWTM bank accounts, including the deposits into and payments from those bank accounts. Mr.
Calvert may testify that bullion customer payments were not used to purchase that bullion
customer’s product, but rather used for past bullion orders or other personal or company
expenses. He may testify as to the lack of tax returns, financial statements, or other financial
reporting at NWTM and, based on his training and experience, why such reporting is important.
Mr. Calvert may testify about NWTM’s former bullion sales, including the length of time it took
to fulfill bullion orders, the practice of fulfilling smaller bullion orders before larger orders, and
changes in pricing for bullion orders. See, e.g., TRUSTEE_002303-04, 002403, 002504,
002505. Mr. Calvert may also testify about the varying amounts of outstanding customer
obligations over time and that NWTM was insolvent by at least 2009. See, e.g.,

TRUSTEE 002356, 002404, 002470.
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 5.of 8

Jennifer Wellman/Dennis Carroll/Michael Martin
Page 3
July 3, 2019

Mr. Calvert’s testimony is based on his training and experience, NWTM bank account
records, NWTM accounting records, and related records prepared in connection with the
Trustee’s work in this case. Mr. Calvert’s resume is attached.

Jessica Gilmore. Ms. Gilmore is an accountant that worked on behalf of the Trustee on
the NWTM matter. Ms. Gilmore may testify about that work and the poor cash position and
financial condition of NWTM prior to entering bankruptcy. Further, she may testify about the
‘NWTM accounting records and the NWTM bank accounts, including the deposits into and
payments from those bank accounts. More specifically, she may testify as to payments from
those accounts that were used for raw materials, advertising expenses, legal expenses, business
expansion, owner’s draws, personal credit card payments, or other relevant matters. See, e.g.,
See TRUSTEE _002402, 002321. Ms. Gilmore may testify that bullion customer payments were
not used to purchase that specific bullion customer’s product, but rather were used to fulfill past
bullion orders or other company or personal expenses. Ms. Gilmore may also testify to the
length of time it took to fulfill bullion orders and how that period changed over time, based on:
her work for the Trustee and a review of relevant accounting (Epicor and E2) data. See, e.g.,
TRUSTEE_ 002403. She also may testify as to the practice of filling smaller bullion orders prior
to filling larger bullion orders. See TRUSTEE_002303-04, 002504, 002505. She may also
testify as to changes in pricing for bullion orders. Ms. Gilmore may also testify about the
varying amounts of outstanding customer obligations over time and that NWTM was insolvent
by at least 2009. See, e.g, TRUSTEE_002356, 002404, 002470, 006435.

Ms. Gilmore’s testimony is based on her training and experience, NWTM bank account
records, NWTM accounting records, and related records prepared in connection with the
Trustee’s work in this case. Ms. Gilmore’s resume is attached.

Tod McDonald. Mr. McDonald is a CPA and a Certified Insolvency and Restructuring
Advisor (CIRA) that worked on behalf of the Trustee on the NWTM matter. Mr. McDonald may
testify about that work and the poor cash position and financial condition of the company prior to
entering bankruptcy. Mr. McDonald may testify about the NWTM accounting systems and bank
accounts, including the deposits into and payments from those bank accounts, and the use of
those deposits. See TRUSTEE_002402. He may testify as to the lack of financial reports and
tax returns at NWTM and, based on his training and experience, why it is important to have
financial reporting. Mr. McDonald may also testify as to the length of time it took to fulfill
bullion orders and how that period changed over time. He may also testify as to changes in
pricing for bullion orders. Mr. McDonald may also testify about the varying amounts of
outstanding customer obligations over time. See, e.g., TRUSTEE_002470, 002504, 002505.

Mr. McDonald’s testimony is based on his training and experience, NWTM bank account
records, NWTM accounting records, and related records prepared in connection with the
_ Trustee’s work in this case. Mr. McDonald’s resume is attached.

Hf
Hf
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 6 of 8
Jennifer Wellman/Dennis Carroll/Michael Martin

Page 4
July 3, 2019

. The government may supplement this disclosure as appropriate. Please let me know if
you have any questions.

Sincerely,

BRIAN T. MORAN
United States Attorney

s/ Brian Werner

BRIAN WERNER
Assistant United States Attorney

cc: Ben Diggs
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 7 of 8

U.S. Department of Justice

United States Attorney
Western District of Washington

 

 

Please reply to: 700 Stewart Street, Suite 5220 Tel: (206) 553-7970
Brian Werner Seattle WA, 98101-1271 Fax: (206) 553-2502
Assistant United States Attorney ‘ www.usdoj.gov/usao/waw

Direct Line: (206) 553-2389

August 9, 2019

Via E-Mail

Jennifer Wellman/Dennis Carroll
Attorneys for Bernard Ross Hansen
Federal Public Defenders’ Office
1601 Fifth Avenue, Suite 700
Seattle, Washington 98101

Barry Flegenheimer

Attorney for Diane Renee Erdmann
Bell Flegenheimer

119 First Avenue South, Suite 500
Seattle, Washington 98104

Re: U.S. v. Ross Hansen, et al., CR18-92RAJ, USDC, WAWD
Dear Counsel:

This letter is written pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G) and the
Order Setting Revised Case Schedule (Dkt. #83) to provide rebuttal or supplemental expert
disclosures. Similar to our prior disclosure, the described testimony may not be expert testimony
as contemplated by the Rules. However, the government makes this further disclosure in an
abundance of caution.

First, the government will present evidence at trial, including to rebut a defense, that the
scheme to defraud charged in the Indictment had characteristics of a Ponzi scheme. For
example, the government will present testimony that defendants used payments from new bullion
customers, precious metal from bullion storage customers, and both metal and money from
bullion lease customers, to fulfill older bullion orders for other customers. Further, the
government will present testimony that the bullion-lease program also had characteristics of a
Ponzi scheme — defendants represented that lease customers’ investment was getting larger,
when instead defendants failed to replenish lease customer holdings and failed to accrue
promised interest. The government will present this testimony through various former
employees and customers, as well as through description of these Ponzi scheme characteristics
from financial witnesses Mark Calvert, Jessica Gilmore, Tod McDonald, and Gwynne Laurente.

Second, the government may present evidence and testimony at trial that could rebut
defense expert Anne Layne’s testimony as to topics such as the use of money from sales to fulfill
Case 2:18-cr-00092-RAJ Document 127 Filed 10/07/19 Page 8 of 8

Jennifer Wellman/Dennis Carroll/Barry Flegenheimer
Page 2
August 9, 2019

prior orders, the tracing of funds, and the responsibilities of a CPA/CFE. However, the
government does not know Ms. Layne’s opinions on these matters. Please provide Ms. Layne’s
opinion on these matters including any documents supporting her analysis. If the government
does not know Ms. Layne’s actual opinions, the government may file a motion to exclude her
testimony.

The government may supplement this disclosure as appropriate. Please let me know if
you have any questions.

Sincerely,

BRIAN T. MORAN
United States Attorney

s/ Brian Werner

BRIAN WERNER

Assistant United States Attorney
BENJAMIN DIGGS

Special Assistant United States Attorney
